UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               .
UNITED STATES OF AMERICA,

                                                          1'9-CR-0096'-{JSR)
         V.           •
                                                          ORDER

SYDNEY SCALES,

                              Defendant.




         Upon the application of Sydney Scales, Registration Number 53413-083, by his

attorneys, Justine Harris, Michael Tremonte, and Elizabeth Janszky:

         IT IS HEREBY ORDERED that the Metropolitan Correctional Center (MCC) permit
                                           ....,,__
daily visits with Mr. Scales's counsel as:req:ttssteEl, and that such access should begin

immediately and continue through the trial in this matterj,   ~ ~ ~ J a~ ;>c ~
         IT IS FURTHER ORDERED that the Metropolitan Detention Center (MDC) and the

MCC expeditiously transfer Mr. Scales's personal possessions from the MD9 to the MCC,

including, but not limited to, the discovery mailed to Mr. Scales from the United States

Attorney's Office.


Dated:          July Jj 2021
                New York, NY

                                                               SO ORDERED:




                                                              ~d-&id
                                                               H.JedS. Rakof
